Citation Nr: 1456005	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  07-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability to include the residuals of a neck injury.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1970 to December 1970 and from June 1976 to June 1983, as well as periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between the years 1970 and 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which confirmed and continued the denial of the claims on appeal.  

In October 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO (Travel Board hearing) in Waco, Texas.  A transcript of that hearing is of record.  

The Board remanded this matter in March 2014 for a hearing to be conducted and the matter is again before the Board.  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for disabilities stemming from an injury he suffered on July 12, 1973, when during a drill, he fell off a ladder.  Despite the extensive development already undertaken, the Board finds that the claim must be remanded for further evidentiary development.

By his October 2014 revised substantive appeal, the Veteran contended that pertinent treatment records were lost by VA, specifically, medical records for both the accident date and recovery period, including records of an x-ray of the neck, performed after the accident.  The Veteran further stated that VA has not sufficiently supported him in developing his claim.  The Veteran specifically requested assistance in locating the record storage facility that stores VF 202 unit records and safety, payroll and roster records for VF 202 squadron.  He stated that certain medical records may be kept in the Naval Air Station (NAS) Dallas Clinic, which closed, and posited that the documents may have been moved to NAS Carswell in Fort Worth, Texas.  

The Board notes a January 2008 Memorandum entitled "Formal Finding on the Unavailability of Naval Reserve medical records and Pay Records During 1970-1976" which determined that service medical records and pay records during 1972 when the Veteran was stationed at the Naval Air Station in Dallas, Texas, were unavailable for review.  The Board further notes an April 2008 letter from the Veterans' Service Center and a November 2010 letter from the Investigations Branch of the U.S. Navy noting that requested records pertaining to this matter were not found.  

While the record reflects extensive search for government records pertaining to this matter, the Board notes that additional development occurred after these letters were entered into the record.  Specifically, service records reflecting the Veteran's specific date of injury, July 12, 1973, were added to the record in December 2010.  Prior record requests appear to have been conducted around the understanding that the accident took place in 1972.  As such, the Board finds a remand necessary to conduct an additional records search, in light of the Veteran's specific requests and the new information added to the record after the prior searches were conducted.

Also by his October 2014 revised substantive appeal, the Veteran stated that during the July 12, 1973 accident, when he fell off a ladder, he suffered whiplash to his neck and injured his spine.  The Veteran opined that he suffered nerve damage as a result of the spinal injury, and his present neck condition, hearing loss and tinnitus are etiologically related to that nerve damage.  

The Veteran has cited numerous scholarly articles and submitted a private physician's report dated December 2012 which support his theory.  The Veteran has appeared for multiple VA examinations, for neck disability, hearing loss, and tinnitus in January 2011, and for tinnitus again in October 2013.  These examinations, conducted by different VA medical professionals, found no nexus between the Veteran's claimed disabilities and his military service.  A VA examiner's report is now requested to determine the likelihood that the Veteran's claimed disabilities are related to nerve damage stemming from the 1973 accident, and reconcile the VA examination reports with the Veteran's cited scholarly articles and the December 2012 private physician's conclusions.

Finally, the Board notes that the Veteran was service connected for myofacial pain dysfunction-syndrome of the temporomandibular joint (TMJ) by rating decision dated February 2012.  In his October 2014 revised substantive appeal, the Veteran stated that his hearing loss and tinnitus were etiologically related to his service connected TMJ.  A VA examiner's report is requested to opine as to the likelihood that the Veteran's claimed disabilities were caused or aggravated by his service connected TMJ.

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records from the Veteran's time in the reserves between 1970 and 1976, with particular emphasis on records on and after July 12, 1973, and records on and after July 12, 1973 which reflect an x-ray having been performed.

By his October 2014 revised substantive appeal, the Veteran specifically requested assistance in locating the record storage facility that stores the VF 202 squadron records and safety, payroll and roster records for the VF 202 unit.  He stated that certain medical records may be kept in the NAS Dallas Clinic, which closed and the documents may have moved to NAS Carswell in Fort Worth, Texas.  Documentation of any attempts to locate outstanding record should be included in the claims folder.  

2.  After any records identified above are obtained and associated with the file, provide the claims file to an appropriate VA examiner.  Ask the examiner to review the Veteran's complete claims file, including this remand, and all other relevant records.  

If the examiner feels that another examination is necessary to respond to the below inquiries, one should be scheduled.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

(a)  The examiner is requested to consider the medical evidence of record concerning the Veteran's injury suffered on July 12, 1973, during a drill in which he fell off a ladder, and opine as to the likelihood that the Veteran suffered whiplash to his neck, injured his spine, and suffered nerve damage as a result of the spinal injury.  The examiner is further requested to opine as to whether it is at least as likely as not that the Veteran's claimed neck condition, hearing loss, and tinnitus were caused or permanently aggravated by said nerve damage.

In the examiner's rationale, the examiner is requested to respond to the private physician's report dated December 2012 and the scholarly articles cited in the Veteran's October 2014 revised substantive appeal.  

The examiner is asked to reconcile the December 2012 report with the prior VA examinations performed in January 2011 and October 2013, which found no nexus between the Veteran's claimed disabilities and his military service.

(b)  The examiner should also offer an opinion as to whether the Veteran's claimed disabilities were caused or permanently aggravated by the Veteran's service-connected myofacial pain dysfunction-syndrome of the temporomandibular joint (TMJ).

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



